                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LINDA S. MOORE, as Independent Executor of    )
the Estate of Kathleen S. Williams, deceased, )
                                              )
                 Plaintiff,                   )             Case No. 19 C 2951
                                              )
       v.                                     )
                                              )             Judge Robert W. Gettleman
ALASKA AIRLINES, INC., ALASKA AIR             )
GROUP, and JOHN DOE, an Alaska Airlines, Inc. )
agent,                                        )
                                              )
                 Defendants.                  )

                  AMENDED MEMORANDUM OPINION AND ORDER

       Plaintiff Linda S. Moore, as independent executor of the Estate of Kathleen S. Williams,

deceased (“Williams”), has brought a one count complaint against defendants Alaska Airlines,

Inc. (“Alaska Airlines”), and Alaska Air Group, Inc. (“Alaska Group”) (jointly as “Alaska Air”),

and John Doe, an Alaska Airlines’ agent1, for negligently causing Williams to fall out of her

wheelchair at the Milwaukee Mitchell Airport (“Milwaukee”), which led to her death eight days

later. Alaska Air has moved to dismiss for lack of personal jurisdiction pursuant to Fed. R. Civ.

P. 12(b)(2). For the reasons stated below, the motion is granted.

                                        BACKGROUND

       On May 2, 2018, Williams boarded Alaska Airlines Flight 1232 (“AS 1232”) in Los

Angeles scheduled to fly into O’Hare International Airport in Chicago (“O’Hare”). Williams –

who was 75 years old – was returning to her residence in Aurora, Illinois, after being released



1
 Based on the record before the court, John Doe has not been identified or served with process.
The specific jurisdictional issues described herein apply equally to John Doe.
with the approval of her doctors from treatment in California. She intended to continue

treatment with her internist in Aurora after arriving in Chicago. When purchasing her ticket

online, Williams arranged with Alaska Airlines to provide the highest level of care, including

wheelchair services for boarding and deplaning Williams.

       During the flight on May 2, 2018, AS 1232 was diverted to Milwaukee because of bad

weather. Williams was talking, laughing, and fully communicating with her travel companions

during the flight. Additionally, Williams was alert, feeding herself, able to adjust herself, and

had control of her hands, arms, legs, and feet.     Upon arrival in Milwaukee, an agent of Alaska

Airlines, John Doe, came aboard the aircraft and, at the direction of Alaska Airlines, placed

Williams in an aisle wheelchair to take her off the aircraft. At the junction between the aircraft

doorway and the jetway, John Doe unbuckled Williams from the aisle chair. After unbuckling

her, John Doe allegedly “carelessly and negligently shoved or jerked the aisle wheelchair and

caused [Williams] to fall from the aisle wheelchair.” Williams hit her head on a metal portion

of the jetway or aircraft, landing in the jetway.

       Immediately after falling on the left side of her head, Williams began to bleed profusely

from her head, became non-responsive, and could not focus her eyes. She was transported from

the airport to Froedtert hospital in Milwaukee. During her stay at the hospital, physicians

diagnosed her with acute encephalopathy, head trauma, cerebral edema, metastatic

chondrosarcoma, and a concussion. Additionally, physicians noted Williams had athetoid

movements of her limbs. On May 4, 2018, two days after the fall, Williams, was discharged

from Froedtert Hospital and was driven by ambulance to her home in Aurora, Illinois. At the

time of her discharge, Williams had garbled speech, was not able to fully communicate, could

                                                    2
not feed herself, could not control her body movements, and was bedridden because of her head

injury. Between May 4, 2018, and May 10, 2018, Williams’s condition did not improve. On

May 10, 2018, Williams died in her home in Aurora, Illinois.

                                           DISCUSSION

       Alaska Air argues that plaintiff has failed to allege facts that establish a prima facie case

for personal jurisdiction over them. “Whether a forum's courts can bind defendants to their

judgments depends on principles of due process.” Murray v. Cirrus Design Corp., 339 F. Supp.

3d 783, 786 (N.D. Ill. 2018). “Those principles require that defendants ‘have certain minimum

contacts with [the forum] such that . . . the suit does not offend traditional notions of fair play

and substantial justice.’" International Shoe Co. v. Washington, 66 S. Ct. 154, 158 (1945).

When defendants have those minimum contacts, the forum's courts have personal jurisdiction.

Id.

       Although a defendant’s physical presence in the forum State is not required, there must

exist sufficient minimum contacts such that the defendant “should reasonably anticipate being

haled into court there.” Burger King Corp. v. Rudzewicz, 105 S. Ct. 2174, 2183 (1985) quoting

World-Wide Volkswagen Corp., 100 S. Ct. 559, 567 (1980). The exercise of personal

jurisdiction by a federal court sitting in diversity turns on the law of the forum state. Kipp v. Ski

Enterprise Corp., 783 F.3d 695, 697 (7th Cir. 2015). Illinois's long-arm statute allows personal

jurisdiction on any basis allowed by the United States Constitution, so "there is no operative

difference between [the] two constitutional limits." Mobile Anesthesiologists Chicago, LLC v.

Anesthesia Associates of Houston Metroplex, P.A., 623 F.3d 440, 443 (7th Cir. 2010) (citing 735

ILCS 5/2-209(c)). The question thus merges into "whether the exercise of personal jurisdiction

                                                   3
would violate federal due process." Id. Under federal due process principles, personal

jurisdiction comes in two types: general and specific. Goodyear Dunlop Tires Operations, S.A. v.

Brown, 131 S. Ct. 2846, 2855 (2011). Plaintiff has the burden to show personal jurisdiction, but

because there has been no evidentiary hearing, plaintiff’s showing need only be prima facie.

Northern Grain Marketing., LLC v. Greving, 743 F.3d 487, 491-92 (7th Cir. 2014).

        Alaska Air argues that plaintiff has failed to establish general jurisdiction. Plaintiff

counters that general jurisdiction exists because Alaska Air is “at home” in Illinois because of

Alaska Air’s daily, continuous, and substantial billion-dollar business activities in Illinois. “The

paradigm all-purpose forums for general jurisdiction are a corporation’s place of incorporation

and principal place of business.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S.Ct.

2846, 2854 (2011); Daimler AG v. Bauman, 134 S.Ct. 746, 760 (2014). In Daimler AG, the

Supreme Court rejected the argument that general jurisdiction exists in any state in which a

corporation “engages in a substantial, continuous, and systematic course of business.” Daimler

AG, 134 S.Ct. at 761. The Court instead held that general jurisdiction exists only where the

defendant is “fairly regarded at home,” and for a corporation, “the place of incorporation and the

principal place of business are paradigm bases for general jurisdiction.” Id. at 760. “Those

affiliations have the virtue of being unique - this is, each ordinarily indicates one place – as well

as easily ascertainable.” Id. Although the Court recognized there may be a rare situation where

a corporation is subject to general jurisdiction in a state other than the state of its incorporation or

principal place of business, it stated that it would have to be an “exceptional case.” Id. at 761 n.

19.



                                                   4
       The correct inquiry for general jurisdiction “is not whether a foreign corporation’s in-

forum contacts can be said to be in some sense continuous and systematic, it is whether that

corporation’s affiliations with the State are so continuous and systematic as to render [it]

essentially ‘at home’ in the forum State.” Id. at 761. In rejecting the notion that a corporation is

subject to general jurisdiction “in every State in which a corporation engages in a substantial,

continuous, and systematic course of business,” the Court held that such a standard would be

“unacceptably grasping,” because “[a] corporation that operates in many places can scarcely be

deemed at home in all of them. Id. at 761,762 n. 20. Thus, the standard for general jurisdiction

is a high one.

       In the instant case, Illinois is neither the state of incorporation nor the principal place of

business of Alaska Air. Specifically, Alaska Group is a Delaware corporation and has its

principal place of business in Seattle, Washington. Alaska Airlines is an Alaskan corporation

and also has its principal place of business in Seattle, Washington. As Daimler AG makes clear,

because Illinois is neither the place of incorporation nor the principal place of business of Alaska

Air, general jurisdiction over Alaska Air would require this to be an exceptional case. Plaintiff

presents no unique facts before this court that support such an exceptional conclusion. Rather,

Alaska Air’s limited business activities in Illinois actually support the opposite conclusion: that

Alaska Air is not “at home” in Illinois. Just because plaintiff alleges that Alaska Airlines

operates many, if not hundreds, of flights to and from O’Hare, advertises in Chicago, and

maintains offices at O’Hare, this does rise to Alaska Air being “at home” in Illinois.

       Alaska Airlines cannot be deemed “at home” in every state that in which it operates,

especially because Alaska Airlines also provides air services to more than 100 destinations

                                                  5
world-wide, and more than ninety-seven percent of Alaska Airlines’ scheduled air services occur

outside of Illinois. Further, more than ninety-seven percent of Alaska Airlines’ revenue is

generated outside of Illinois, more than ninety nine percent of Alaska Airlines’ employees work

outside of Illinois, and more than ninety-seven percent of Alaska Airlines’ advertising occurs

outside of Illinois.2 Contrary to plaintiff’s position, the same allegations regarding Alaska Air’s

activities in Illinois would apply to any other state where Alaska Air provides air services.

Consequently, Alaska is not “at home” in Illinois.

        Plaintiff next argues that even if Alaska Air is not subject to general personal

jurisdiction in Illinois, they are subject to specific personal jurisdiction. Plaintiff’s complaint

alleges that specific jurisdiction exists over Alaska Air because Williams’ injury was related

to Alaska Airs’ extensive Illinois business activities. Additionally, plaintiff’s complaint

alleges that Williams would have never been on the Alaska Airlines’ plane had Alaska

Airlines not arranged flights into Illinois, not allowed for the purchase of online tickets, and

not paid the City of Chicago for the right to operate out of O’Hare. In particular, plaintiffs

argue specific jurisdiction is established because it is foreseeable that Williams could have

fallen at O’Hare had the flight not been diverted to Milwaukee.

        Alaska Air counters that plaintiff does not offer the necessary facts to establish “suit-

related conduct” to create specific jurisdiction in Illinois just because Alaska Airlines

operates many, if not hundreds, of flights to and from Illinois. Moreover, Alaska Air




2
 Defendants also assert that Alaska Air does not own any real property, or operate any hubs or
maintenance facilities in Illinois.
                                               6
asserts that where the aircraft was scheduled to land (whether it was Wisconsin, Illinois, or

any other state) is not relevant to the specific jurisdiction analysis.

        Compared to general jurisdiction, specific jurisdiction is “very different” – it

requires that “the suit…aris[e] out of or relat[e] to the defendant’s contacts with the forum.”

Murray, 339 F. Supp. 3d at 787; Bristol-Myers Squibb Co. v. Superior Court, 137 S.Ct.1773,

1780 (2017). Specific jurisdiction “focuses on the relationship among the defendant, the

forum, and the litigation” and requires that “the defendant’s suit-related conduct…create a

substantial connection with the forum State.” Walden, 134 S.Ct. at 1121. For the purposes

of specific jurisdiction, a defendant’s general connections with the forum are not enough.”

Murray, 339 F. Supp. 3d at 788 (quoting Bristol-Myers Squibb Co., 137 S.Ct. at 1781).

The key question is “where defendants’ ‘suit-related conduct’ took place.” Id. (citing

Walden, 134 S.Ct. at 1115).

        Following Walden, the Seventh Circuit addressed specific jurisdiction in Brook v.

McCormley, 873 F. 3d 549, 552-53 (7th Cir. 2017):

        Specific jurisdiction requires a defendant’s contacts with the forum State to be
        directly related to the conduct pertaining to the claims asserted. The mere fact that
        a defendant’s conduct affects a plaintiff with connections to the forum State is not
        sufficient to establish jurisdiction. The inquiry must focus on the relationship
        among the defendant, the forum, and the litigation. The defendant’s relationship
        with the plaintiff is not sufficient to create the necessary minimum contacts.
        Rather, the relationship must arise out of contacts that the defendant himself creates
        with the forum State, and the defendant’s contacts with the forum State itself.

        In the instant case, the facts concerning Williams’ injury are clear and not in dispute.

Williams’ injury occurred in Milwaukee. The Alaska Airlines’ employee, John Doe, who

assisted Williams in Milwaukee, was based in Milwaukee, and the decisions to move


                                                   7
Williams in a wheelchair was made in Wisconsin. Thus, all the physical acts relating to

the movement of Williams occurred in Wisconsin. No Alaska Airlines’ employee based

in O’Hare (where the flight was scheduled to land), or otherwise in Illinois traveled to

Milwaukee to assist Williams in Milwaukee. Similarly, no Alaska Airlines’ employee at

O’Hare, or at any other location in Illinois, participated in making any decisions regarding

how to move Williams at Milwaukee. Consequently, defendants’ motion to dismiss is

granted because neither specific nor general jurisdiction can be established over the

defendants in Illinois.

                                           CONCLUSION

       For the reasons discussed above, defendants’ motion to dismiss [ Doc 7 ] is granted.

Because this dismissal is based on lack of personal jurisdiction over the defendants (including

John Doe), it is without prejudice to plaintiff’s filing in an appropriate jurisdiction.



ENTER:         November 12, 2019



                                               __________________________________________
                                               Robert W. Gettleman
                                               United States District Judge




                                                   8
